                           UNITED STATES DISTRICT COURT
                              DISTRICT OF MINNESOTA


Reginald Smith,                                             Case No. 0:19-cv-00796-PJS-KMM

       Petitioner,

v.                                                                   Order

Warden M. Rios,

       Respondent.


Reginald Smith, Reg. No. 40733-039, FPC Duluth, P.O. Box 1000, Duluth, MN 55814, pro se

Ana H. Voss, Ann M. Bildtsen, and Erin M. Secord, Assistant United States Attorneys, 300
South 4th Sreet, Suite 600, Minneapolis, MN 55415, counsel for respondent


       The above matter comes before the Court upon the Report and Recommendation of

United States Magistrate Judge Katherine Menendez dated June 21, 2019. No objections have

been filed to that Report and Recommendation in the time period permitted. Based on the

Report and Recommendation of the Magistrate Judge, on all of the files, records, and

proceedings herein, the Court now makes and enters the following Order.

       IT IS HEREBY ORDERED that:

       1. The Petition for a Writ of Habeas Corpus Under 28 U.S.C. § 2241 (ECF No. 1) is

           DENIED;

       2. Mr. Smith’s motion for immediate release (ECF No. 2) is DENIED AS MOOT.

       3. This matter is DISMISSED WITH PREJUDICE.

       Let Judgment be entered accordingly.
Date: 7/18/19
                s/Patrick J. Schiltz
                Patrick J. Schiltz
                United States District Judge
